FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                          January 8, 2021
                       _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 SAMUEL NEFTALI ORELLANA-
 QUINTANILLA,

       Petitioner,

 v.                                                         No. 19-9594
                                                        (Petition for Review)
 JEFFREY ROSEN, Acting United States
 Attorney General, *

       Respondent.
                       _________________________________

                           ORDER AND JUDGMENT **
                       _________________________________

Before LUCERO, HOLMES, and EID, Circuit Judges.
                  _________________________________

      Petitioner Samuel Neftali Orellana-Quintanilla, a native and citizen of

El Salvador, petitions for review of the decision of the Board of Immigration Appeals

(BIA) dismissing his appeal from the Immigration Judge’s (IJ) denial of withholding



      *
        On December 24, 2020, Jeffrey Rosen became Acting Attorney General of
the United States. Consequently, his name has been substituted for William P. Barr
as Respondent, per Fed. R. App. P. 43(c)(2).
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
of removal. Exercising jurisdiction under 8 U.S.C. § 1252(a), we deny the petition

for review.

                                            I

      Petitioner, who had been previously removed from the United States on

multiple occasions pursuant to an order entered in 2000, most recently re-entered the

country without authorization in 2008. In 2018, he was apprehended by the

Department of Homeland Security’s (DHS) Fugitive Operations Unit. The DHS

detained Petitioner and reinstated the removal order. When Petitioner said he was

afraid to return to El Salvador, he was interviewed by an asylum officer who

determined that he had a reasonable fear of persecution. The case was then referred

for withholding proceedings.

      At an IJ hearing in May 2019, Petitioner testified that in 2010, two years after

his most recent re-entry to the United States, the Mara Salvatrucha (MS-13) gang

tried to recruit his brother, Henry, as a member. “[M]y brother [Henry] had problems

with [MS-13]. So that problem started because they wanted to recruit [Henry] into

the gang. . . . And then when [Henry refused] that’s when the problems started.”

Henry resisted recruitment and fled to the United States. When MS-13 discovered

that Henry “wasn’t in El Salvador anymore,” they murdered Henry’s friend, Miguel

Hernandez. Not long after the murder, Henry’s brother, Luis, moved away from the

family home and has lived safely in El Salvador. By the time of the hearing, Henry

and his other brothers were all living in the United States.



                                           2
      Petitioner added that a month or two before his hearing, an unnamed

individual who was not “a gang member [but] somebody close . . . to [a gang

member] asked . . . my father directly” about Henry and his brothers. According to

Petitioner, this inquiry was prompted by a message posted on social media that he

was being held in immigration detention and could eventually be removed to

El Salvador. The IJ found that Petitioner “speculates these individuals are gang

members and will find him when he returns to El Salvador. However, there is no

evidence to support this contention and it remains unclear why these individuals

would look to find and harm [him].”

      Petitioner conceded that he has never been threatened by MS-13, other than a

verbal exchange at a soccer field in 2008—which pre-dated the attempt to recruit

Henry—when they told him that he “didn’t belong [in] that area.” Nor has anyone in

his family still living in El Salvador, including Luis, experienced any threats or harm

from MS-13. 1 Nonetheless, Petitioner maintained that he was afraid of being

kidnapped, tortured, and eventually murdered by MS-13 if he returned to

El Salvador, and he sought withholding of removal based on his membership in the




      1
         Petitioner also testified to two other incidents that pre-dated MS-13’s attempt
to recruit Henry in 2010. The IJ found that neither of these incidents had anything to
do with MS-13 or Petitioner’s membership in his proposed social group. Because
Petitioner did not challenge this determination on appeal to the BIA, any claim for
withholding of removal based on these incidents is unexhausted and cannot be raised
for the first time in a petition for review. See 8 U.S.C. § 1252(d)(1).

                                           3
particular social group defined as the “brothers of Henry Orlando Orellana-

Quintanilla.”

      The IJ found that although Petitioner’s proposed particular social group was

cognizable, 2 he failed to establish a nexus between his membership in the group and

any past or feared future harm and therefore denied withholding of removal. In

particular, the IJ found that Petitioner “has not provided sufficiently reliable evidence

that he was or will be harmed on account of being [Henry’s brother] . . . rather than

[being] pursued by the gangs for extortion or personal retaliation.” Stated otherwise,

the IJ found “the harm [that Petitioner] fears is the result of ongoing organized

criminal activity that continues to [a]ffect the El Salvadoran population.” 3

      In a brief order, a single member of the BIA affirmed the IJ and dismissed

Petitioner’s appeal. The BIA agreed with the IJ that Petitioner “did not show that

membership in his family social group was at least one central reason for gang



      2
        The IJ determined that the brothers of Henry Orlando Orellana-Quintanilla
was a cognizable particular social group under In re L-E-A-, 27 I. & N. Dec. 40,
42-43 (BIA 2017). But while Petitioner’s appeal was pending at the BIA, the
Attorney General reversed L-E-A- in part, and held that “an alien’s family-based
group will not constitute a particular social group unless it has been shown to be
socially distinct in the eyes of its society, not just those of its alleged persecutor.”
In re L-E-A-, 27 I. & N. Dec. 581, 582 (A.G. 2019). We need not consider the effect
of the Attorney General’s recent decision, however, because substantial evidence
supports the BIA’s decision that Petitioner failed to show the required nexus between
his membership in the particular social group and the feared harm.
      3
         The IJ also denied Petitioner’s request for relief under the Convention
Against Torture (CAT). Again, because Petitioner did not appeal the denial of CAT
relief to the BIA, he cannot raise this unexhausted claim for the first time in a
petition for review. See 8 U.S.C. § 1252(d)(1).
                                            4
members’ threats.” “As found by the [IJ], the threats of gang members to harm the

siblings of the brother who resisted recruitment was simply an indirect means of

retaliation against the brother’s refusal to join the gang.” This petition for review

followed. 4

                                           II

       “When a single member of the BIA issues a brief order affirming an IJ’s

decision, this court reviews both the decision of the BIA and any parts of the IJ’s

decision relied on by the BIA in reaching its conclusion.” Dallakoti v. Holder,

619 F.3d 1264, 1267 (10th Cir. 2010) (quotation omitted). “When reviewing BIA

decisions, an appellate court must look to the record for substantial evidence

supporting the agency’s decision: Our duty is to guarantee that factual

determinations are supported by reasonable, substantial and probative evidence

considering the record as a whole.” Sarr v. Gonzales, 474 F.3d 783, 788 (10th Cir.

2007) (quotation omitted). “Agency findings of fact are conclusive unless the record


       4
         In her decision, the IJ noted that an applicant who seeks withholding of
removal based on persecution by a non-governmental actor and who has not
established past persecution must, in addition to demonstrating that “it is more likely
than not that he would be individually subjected to persecution on one of the
specified grounds,” meet “the burden of establishing that it would not be reasonable
for him to relocate.” The BIA interpreted this comment as an alternative ground on
which to affirm, noting that Petitioner’s brother, Luis, “was able to avoid further
threats and actual harm through relocation.” We need not address the issue because
we can dispose of Petitioner’s claim on the dispositive nexus ground. See INS v.
Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam) (“As a general rule courts and
agencies are not required to make findings on issues the decision of which is
unnecessary to the results they reach.”); Griffin v. Davies, 929 F.2d 550, 554
(10th Cir. 1991) (“We will not undertake to decide issues that do not affect the
outcome of a dispute.”).
                                            5
demonstrates that any reasonable adjudicator would be compelled to conclude to the

contrary.” Id. at 788-89 (quotation omitted).

                                          III

      To be entitled to withholding of removal, “an applicant must show a clear

probability of persecution on account of one of the statutorily protected grounds.”

Uanreroro v. Gonzales, 443 F.3d 1197, 1202 (10th Cir. 2006) (quotation omitted).

To meet this burden, “an applicant must produce evidence, either direct or

circumstantial, from which it is reasonable to believe that the harm was or would be

motivated in part by an actual or imputed protected ground.” In re J-B-N- & S-M-,

24 I. & N. Dec. 208, 211 (BIA 2007).

      In the context of an asylum claim, “the BIA [has] interpreted ‘one central

reason’ to mean ‘the protected ground cannot play a minor role in the alien’s past

mistreatment or fears of future mistreatment. That is, it cannot be incidental,

tangential, superficial, or subordinate to another reason for harm.’” Dallakoti,

619 F.3d at 1268 (quoting J-B-N-, 24 I. & N. Dec. at 214). Citing In re C-T-L-,

25 I. & N. Dec. 341, 348 (BIA 2010), Petitioner says that “an applicant for

[withholding of] removal must [likewise] show that his protected characteristic will

be at least one central reason for the feared harm.” Because Petitioner does not argue

that a different standard applies to a withholding claim, we apply the “one central

reason” standard.




                                           6
                                           IV

      The issue is whether the record compels a finding that one central reason for

the threats of future harm from MS-13 was Petitioner’s membership in the particular

social group defined as Henry’s brothers. It does not. There is scant evidence in the

record about any threats to Henry’s brothers, but what evidence does exist points in a

different direction. For example, the evidence that MS-13 allegedly murdered

Henry’s friend, a non-family member, does not establish that they intend to kill his

brothers, particularly in light of the fact that one of Henry’s brothers was living in El

Salvador when the murder occurred and continues to live there without incident.

       Nor are we persuaded by Petitioner’s argument that the BIA and IJ improperly

“focused on whether the MS-13 was pursing [Henry] on account of a protected

characteristic rather than considering [Petitioner’s] situation as distinct from

[Henry’s].” Although Petitioner admits that “while the MS-13’s threats to [Henry]

might arguably fail to support a claim on his part for [withholding of] removal,”

neither the IJ nor BIA cited this as a reason for denying Petitioner’s claim. Instead,

the agency focused on the lack of a nexus between the threatened harm and

Petitioner’s membership in the particular social group.

      Further, while the facts of this case and a handful of cases from other circuits

cited by Petitioner share a common thread—the applicant’s alleged persecution arose

from a gang or criminal enterprise’s interest in a family member—the similarities end

there. For example, in Perez-Sanchez v. U.S. Att’y Gen., 935 F.3d 1148 (11th Cir.

2019), the court found that the record compelled a finding that the applicant showed

                                            7
a nexus between the persecution and his family status. “The record is replete with

evidence that the Gulf Cartel sought out and continuously extorted [the applicant]

because of his father-in-law’s past history with the cartel.” Id. at 1158. “Among

other things, the Gulf Cartel held [the applicant] at gunpoint and told him that

because [his father-in-law] owed them money,” he “owed them money as well.” Id.

(quotation omitted).

       In Gonzalez Ruano v. Barr, 922 F.3d 346, 348 (7th Cir. 2019), the court also

found that the record compelled a finding that the applicant showed a nexus between

the persecution he experienced and his membership in his wife’s immediate family

based on evidence that “members of a Mexican drug cartel kidnapped, tortured, and

threatened to kill [him] . . . after he refused to allow the local cartel leader to

‘possess’ his wife.”

       Likewise, in Salgado-Sosa v. Sessions, 882 F.3d 451, 457 (4th Cir. 2018), the

court concluded that the applicant demonstrated that his kinship ties were at least one

central reason for the harm he feared, based, among other things, on evidence that the

applicant was repeatedly threatened, attacked, and pursued by MS-13 because of his

stepfather’s conflict with the gang. And in Trujillo Diaz v. Sessions, 880 F.3d 244,

247-48 (6th Cir. 2018), the court was presented with evidence that following the

applicant’s brother’s refusal to join a Mexican drug cartel, her father was kidnapped

by the cartel, and she was told that they would hurt the family, including the

applicant, if they could not find her brother.



                                             8
      By contrast, no one in Petitioner’s family has experienced any harm at the

hands of MS-13, and the threats directed at Henry’s brothers are vague. Based on

this record, a reasonable adjudicator would not be compelled to conclude that one

central reason for the threats of future harm from MS-13 was Petitioner’s

membership in the particular social group defined as Henry’s brothers.

                                           V

      The petition for review is denied.

                                               Entered for the Court


                                               Carlos F. Lucero
                                               Circuit Judge




                                           9